 327 NLRB No. 1321NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Genesis Elder Care National Center, Inc., d/b/aBrandywyne Lakeside Center and United Foodand Commercial Workers International Union,Local 1625, AFLŒCIO. Case 12ŒCAŒ19717February 23, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE  AND MEMBERS FOXAND HURTGENPursuant to a charge and amended charge filed on Oc-tober 19 and November 19, 1998, respectively, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on November 20, 1998, alleging thatthe Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain and to furnish information following
the Union™s certification in Case 12ŒRCŒ8050.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint.On January 19, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On January 22, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.
On February 5, 1999, the Charging Party filed a state-ment in support of the General Counsel™s motion.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information that is relevant and nec-essary to the Union™s role as bargaining representative,but attacks the validity of the certification on the basis of
its objections to the election in the representation pro-ceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find there are no factual issues warranting ahearing regarding the Union™s request for information.The complaint alleges, and the Respondent admits, that
the Union requested the following information from the
Respondent:(1) The names, addresses, telephone numbers,dates of hire,  job titles, job classifications,rates of pay and shifts of all employees inthe Unit.(2)  A list of employee benefits for employees inthe Unit,  including any health insurance andretirement plans.(3) A copy of the Employee Handbook.In its answer, the Respondent denies that the requestedinformation is necessary for and relevant to the Union™srole as bargaining representative.  It is well established,
however, that such information is presumptively relevant
for purposes of collective bargaining inasmuch as the
request relates to wages, hours, and terms and conditions
of employment of the unit employees.  The Respondent
has not attempted to rebut the relevance of the informa-tion requested by the Union.  We therefore find that nomaterial issues of fact exist with regard to the Respon-dent™s refusal to furnish the information sought by theUnion.  See Mobay Chemical Corp., 233 NLRB 109, 110(1977).Accordingly, we grant the Motion for Summary Judg-ment1 and will order the Respondent to bargain with theUnion and to furnish the Union with the information itrequested.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Pennsylvaniacorporation with an office and place of business in Win-ter Haven, Florida, has been engaged in the business ofproviding long-term care for the elderly.During the 12-month period preceding issuance of thecomplaint, the Respondent, in conducting its businessoperations, derived gross revenues in excess of $250,000
and purchased and received at its Winter Haven, Florida
facility goods and materials valued in excess of $50,000
directly from points located outside the State of Florida.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.                                                       1 The Respondent™s request to dismiss the complaint is therefore de-nied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held April 4, 1997, the Unionwas certified on July 22, 1998, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time certified nursing as-sistants, senior certified nursing assistants, geriatricnursing assistant specialists, restorative aides, personal
care assistants, receptionists, medical records clerk, unit
clerks, activity assistants, maintenance assistants, gar-dener, dietary aides, cooks, laundry aides, and house-keeping aides employed by the Employer at the Bran-dywyne Lakeside Center, in Winter Haven, Florida, butexcluding all other employees, guards and supervisors
as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainOn or about August 28, 1998, the Union, by letter, re-quested the Respondent to recognize and bargain and tofurnish the information described above and, since about
August 28, 1998, the Respondent has failed and refused.
We find that this failure and refusal constitutes an unlaw-ful refusal to bargain in violation of Section 8(a)(5) and(1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after August 28, 1998,to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to recognize and bargain on request with the Un-ion, and, if an understanding is reached, to embody theunderstanding in a signed agreement.  We also shall or-der the Respondent to furnish the Union the informationrequested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Genesis Elder Care National Center, Inc.,d/b/a Brandywyne Lakeside Center, Winter Haven,
Florida, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Failing and refusing to recognize and bargain withUnited Food and Commercial Workers InternationalUnion, Local 1625, AFLŒCIO, as the exclusive bargain-ing representative of the employees in the bargainingunit, and refusing to furnish the Union information that isrelevant and necessary to its role as the exclusive bar-gaining representative of the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit on terms and conditions of
employment, and if an understanding is reached, embodythe understanding in a signed agreement:All full-time and regular part-time certified nursing as-sistants, senior certified nursing assistants, geriatricnursing assistant specialists, restorative aides, personal
care assistants, receptionists, medical records clerk, unit
clerks, activity assistants, maintenance assistants, gar-dener, dietary aides, cooks, laundry aides, and house-keeping aides employed by the Employer at the Bran-dywyne Lakeside Center, in Winter Haven, Florida, butexcluding all other employees, guards and supervisorsas defined in the Act.(b)  Furnish the Union the information that it requestedon August 28, 1998.(c)  Within 14 days after service by the Region, post atits facility in Winter Haven, Florida, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region12 after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ BRANDYWYNE LAKESIDE CENTER3Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since August 28,1998.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. February 23, 1999John C. Truesdale,                         ChairmanSarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with United Food andCommercial Workers International Union, Local 1625,AFLŒCIO, as the exclusive representative of the employ-ees in the bargaining unit, and WE WILL NOT refuse tofurnish the Union information that is relevant and neces-sary to its role as the exclusive bargaining representativeof the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time certified nursing as-sistants, senior certified nursing assistants, geriatricnursing assistant specialists, restorative aides, personal
care assistants, receptionists, medical records clerk, unit
clerks, activity assistants, maintenance assistants, gar-dener, dietary aides, cooks, laundry aides, and house-keeping aides employed by us at our BrandywyneLakeside Center, in Winter Haven, Florida, but ex-cluding all other employees, guards and supervisors asdefined in the Act.WE WILL furnish the Union the information it requestedon August 28, 1998.      GENESIS ELDER CARE NATIONAL CENTER, INC.,d/b/a BRANDYWYNE LAKESIDE  CENTER